Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 4/1/2022 is acknowledged.

Claim Objections
Claim 5 is objected to because of the following informalities:  The claim recites “polymethilmetacrylate (PMMA).”  “Polymethilmetacrylate” is not a chemical compound. As “PMMA” is the abbreviation for “poly(methyl methacrylate),” it appears “polymethilmetacrylate” is a misspelling of “poly(methyl methacrylate).”  Please note the correct spelling as used in claim 14.  Appropriate correction of claim 5 is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “the implantable device comprising a polymeric matrix having a general grid shape.”  It’s unclear how the inclusion of the word “general” limits the claim.  It’s clear what it means for an implantable device to have a grid shape, it means that the implantable device is in shape of a grid.  However, it’s unclear what it means for an implantable device to have a general grid shape, and what the difference between a “general grid shape” and a “grid shape” is.  It’s unclear how far removed a shape can be from a grid shape and still be considered a “general grid shape.”   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 13-17 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over US 2008132922 to Buevich (IDS filed 10/5/2020) in view of US 20050008675 to Bhatia (IDS filed 10/5/2020).  Beuvich discloses an implantable device for localized delivery of one or more pharmaceutical active ingredients, comprising a biodegradable polymer-coated surgical mesh for implantation, wherein the polymer matrix of the coating comprises a biodegradable and biocompatible polymer, such as PLA, and drugs, such as anti-inflammatory agents, the pores of the mesh each have a similar shape and are in the micrometer range (abstract; paragraphs 14, 21-22, 69-63, 74-77, 82-84; Examples 1-3 and 6; Figure 7).   The drug may be paclitaxel (an anti-tumor agent; a chemotherapeutic agent) (paragraph 82).  The mesh may be in the form of a square (paragraph 127).   The biocompatible polymer may be PLGA (paragraph 62).   At least a portion of a surface of said implantable device has conjugated thereon nucleic acid (biomolecules favoring binding of the implantable device with surrounding cells when the implantable device is implanted) (paragraphs 46 and 75). 
 Buevich fails to teach "wherein the size of the through holes is comprised between 1 micron and 100 microns." 
Bhatia is directed to biopolymer scaffolds for implantation (abstract; paragraphs 7-9) and is therefore the same field of invention of Buevich. Bhatia teaches mesh through hole sizes of 50 microns (paragraph 33). 
It would have been obvious at the time the invention was filed to optimize the through hole size of the mesh of Buevich to improve the efficacy of the composition to act as a surgical mesh for implantation, and in this way, find the range of between 1 micron and 100 microns through routine experimentation. The prior art gives sufficient guidance to this end, as the value of 50 microns taught by Bhatia overlaps with the instant range.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” MPEP 2144.05, I.  Regarding the recitation “having a surface zeta potential comprised between -60 mV and +20 mV” (claim 7), a composition cannot be separated from its properties.  As the implantable device of modified Buevich is structurally identical to the instant implantable device, it must have the same properties as the instant implantable device, that is, have a surface zeta potential comprised between -60 mV and +20 mV.   Regarding the recitations “wherein said implantable device is used in localized therapeutic treatment of a disease” (claim 15), “wherein the disease is one of tumor, including brain tumor, atherosclerosis or diabetes” (claim 16), “wherein the brain tumor is a malignant glioma” (claim 17),” these are intended uses of the claimed implantable device.    The recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the present case, the implantable device of modified Buevich is structurally identical to the instant implantable device, and is therefore fully capable of being used for the same intended uses of the instant implantable device.  Further, Beuvich teaches local administration for treatment of disease, including treatment with anti-tumor agents, such as paclitaxel (paragraph 82).      

Claims 1-17 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over US 2008132922 to Buevich (IDS filed 10/5/2020) in view of US 20050008675 to Bhatia (IDS filed 10/5/2020) in further view of US 7348030 to Sung.  The relevant portions of Beuvich and Bahtia are given above.
Beuvich and Bahtia fail to teach wherein said one or more pharmaceutical active ingredients are included in or conjugated with nanoparticles.   
Sung teaches that inclusion of pharmaceutical active ingredients in polymeric  nanoparticles reduces the toxicity and increases the therapeutic efficacy of anticancer drugs (col 1, lines 26-64).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the anticancer drugs of Beuvich into polymeric nanoparticles.  The motivation for this would be to reduce the toxicity and increase the therapeutic efficacy of the drug.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
May 2, 2022